Citation Nr: 0917096	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-19 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim of entitlement to 
service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to March 
1972.  He had service in Vietnam from October 1966 to 
November 1966.  He died in April 1997.  The appellant is the 
Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death.


FINDINGS OF FACT

1.  In a decision dated July 1997, the RO denied service 
connection for the cause of the Veteran's death.  The 
appellant did not appeal this decision.

2.  The evidence received since the July 1997 RO decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for the cause of 
the Veteran's death.


CONCLUSIONS OF LAW

1.  The July 1997 decision of the RO, which denied service 
connection for the cause of the Veteran's death, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 
20.1103 (2008).  

2.  The evidence received since the July 1997 RO decision, 
which denied service connection for the cause of the 
Veteran's death, is not new and material and the claim for 
service connection for the cause of the Veteran's death is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Under Kent v. Nicholson, 20 Vet. App. 1 (2006), the appellant 
must be apprised as to the requirements both as to the 
underlying service connection claim and as to the definitions 
of new and material evidence.  Kent further requires that the 
notice inform the appellant as to the basis for the prior 
final denial and as to what evidence would be necessary to 
substantiate the claim.  

Here, the duty to notify was satisfied by way of letters sent 
to the appellant in December 2004, February 2005, June 2005, 
and July 2006.  These letters informed the appellant of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and of what evidence the appellant 
should provide.  Therefore, the Board finds that any notice 
errors did not affect the essential fairness of this 
adjudication, and that it is not prejudicial to the appellant 
for the Board to proceed to finally decide this appeal.  The 
appellant was also specifically informed of the law as it 
pertains to effective dates by the July 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VA has also done everything reasonably possible to assist 
the appellant with respect to her claim for benefits, such as 
obtaining medical records.  Consequently, the duty to notify 
and assist has been satisfied in this appeal.

Historically, the Board notes that the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death was previously finally denied by a July 1997 
RO decision.  The claim was denied at that time because no 
medical evidence had been presented linking the Veteran's 
cause of death as noted on his death certificate, rectal 
cancer, to service, or to any service connected disability.

As the appellant did not file an appeal of this decision, it 
is a final decision.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104, 20.302, 20.1103 (2008).  

Since this decision is final, the appellant's current claim 
of service connection for the cause of the Veteran's death 
may be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen the appellant's claim.  In this regard, 
the Board again notes that the appellant was previously 
denied service connection for the cause of the Veteran's 
death because no medical evidence had been presented linking 
his cause of death to service.  In this regard, the Board 
notes that there continues to be no medical evidence of 
record linking the Veteran's cause of death, rectal cancer, 
to service.  The newly submitted evidence of record, 
primarily treatment records dated during several years prior 
to the veteran's death, only shows that the Veteran's rectal, 
also called colon, cancer, eventually metastasized to several 
areas of his body, including his lungs.  However, none of the 
newly submitted evidence either links the Veteran's cancer 
directly to service or to herbicide exposure.  Nor does the 
new evidence show a primary origin of the Veteran's cancer 
other than his colon, such that presumptive service 
connection due to the Veteran's herbicide exposure could be 
considered.

The Board points out that the RO reopened this claim, on the 
basis that the theory of entitlement to service connection 
for the cause of the Veteran's death had not been considered 
previously on the basis of herbicide exposure.  However, the 
Board finds that the prior adjudication was of the same 
claim, however styled, and a new theory of entitlement to a 
claim is not a sufficient basis upon which to reopen a 
previously denied claim.  Ashford v. Brown, 10 Vet. App. 120 
(1997).

The Board is not unsympathetic to the appellant's passionate 
argument in support of her claim.  The Board agrees with the 
appellant that the Veteran may be presumed to have been 
exposed to herbicides in service, and, as noted above, had 
evidence been presented showing that the Veteran's origin of 
his cancer was in some place other than his colon, such as 
the lungs, this evidence would be sufficient to reopen the 
appellant's claim, and a grant based on presumption due to 
herbicide exposure would be considered.  However, the 
entirety of the medical evidence of record indicates that 
this cancer had its primary origin in the Veteran's colon, a 
cancer for which there is no presumptive service connection 
as based on exposure to herbicides.  Nor has the appellant 
submitted any medical evidence linking the Veteran's 
particular cancer to his presumed herbicide exposure.  The 
Board also notes that, at the time of the Veteran's death, he 
was service connected at a noncompensable level for a seizure 
disorder, however, no medical evidence has been presented 
linking the Veteran's cause of death to that seizure 
disorder, nor does it appear that the Veteran is alleging 
that the Veteran's service connected seizure disorder in any 
way caused or contributed to his death.

The appellant argues that the Veteran's doctors indicated to 
her that they could not say "without a shadow of a doubt" 
that the Veteran didn't have lung cancer first, instead of 
colon cancer, and that it could not be proven that herbicides 
did not cause his cancer, and that therefore her claim should 
prevail.  Again, the Board is not unsympathetic to the 
widow's claims, but wishes to clarify, for the appellant's 
benefit, that the legal standard for her to prevail on 
reopening her claim is whether she has submitted new and 
material evidence, and the standard on which a claim may be 
granted is that the preponderance of the evidence of record 
be in her favor.  The appellant has simply submitted no 
medical evidence whatsoever that in any way links the 
Veteran's death to service, let alone any new, material, 
evidence, or even evidence sufficient to be considered a 
preponderance of the evidence of record.  The appellant's own 
statements that she believes the Veteran's cancer was related 
to his herbicide exposure can simply not be considered 
competent medical evidence of a link to service, since she is 
not a medical professional, and are therefore not sufficient 
evidence upon which to reopen a claim.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)

Therefore, as the appellant was last finally denied service 
connection for the cause of the Veteran's death because there 
was no medical evidence of record linking the  Veteran's 
cause of death to service, and as no new and material medical 
evidence has been submitted linking the Veteran's death to 
service, the Board finds that new and material evidence has 
not been submitted sufficient to reopen the appellant's claim 
of entitlement to service connection for the cause of the 
Veteran's death, and the appellant's claim is therefore 
denied.


ORDER

New and material evidence not having been presented, the 
appellant's application to reopen her claim of entitlement to 
service connection for the cause of the Veteran's death is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


